Citation Nr: 0824560	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  04-14 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include post traumatic stress 
disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 20 
percent disabling for degenerative disc disease of the lumbar 
spine with radiculopathy.

3.  Entitlement to an initial evaluation in excess of 10 
percent disabling for bilateral hearing loss prior to 
September 22, 2007.

4.  Entitlement to an evaluation in excess of 20 percent 
disabling for bilateral hearing loss from September 22, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to 
September 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from October 2002 and December 2004 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  The October 
2002 RO decision denied entitlement to service connection for 
PTSD and major depression and in a May 2006 decision, the 
Board remanded the claim (recharacterized as an acquired 
psychiatric disability to include PTSD) for further 
development.  The Board finds that VA has substantially 
complied with the Board's May 2006 remand with regard to this 
appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with). 

The December 2004 RO decision granted entitlement to service 
connection for degenerative disc disease of the lumbar spine 
with radiculopathy and bilateral hearing loss, assigning a 20 
percent rating to the back disability, effective May 16, 
2002, and a 10 percent rating to bilateral hearing loss, 
effective July 21, 2004.  The veteran disagreed with the 
initial ratings assigned in an April 2005 notice of 
disagreement (NOD).  In a November 2007 RO decision, 
bilateral hearing loss was assigned a 20 percent rating 
effective from September 22, 2007.  However, on a claim for 
an increased rating, the claimant will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the 
grant of the 20 percent rating is not a full grant of the 
benefits sought on appeal, and since the veteran did not 
withdraw his claim of entitlement to a higher initial rating 
for either degenerative disc disease of the lumbar spine with 
radiculopathy or bilateral hearing loss, these matters remain 
before the Board for appellate review.

In April 2007, the veteran presented testimony at a hearing 
conducted at the Nashville RO before a Decision Review 
Officer (DRO).  A transcript of this hearing is in the 
veteran's claims folder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An acquired psychiatric disability, to include PTSD, has 
not been shown to be causally or etiologically related to the 
veteran's period of active service.

3.  Degenerative disc disease of the lumbar spine with 
radiculopathy is not productive of severe limitation of 
motion of the lumbar spine or severe intervertebral disc 
syndrome with recurring attacks with intermittent relief; 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months; or forward flexion of 
the thoracolumbar spine 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  

4.  Right lower extremity radiculopathy associated with 
degenerative disc disease of the lumbar spine has been shown 
to be no more than mildly disabling.

5.  Left lower extremity radiculopathy associated with 
degenerative disc disease of the lumbar spine has been shown 
to be no more than mildly disabling.

6.  Prior to September 22, 2007, audiological evaluation in 
October 2004 revealed that the veteran had, at worst, Level 
IV hearing for the right ear and Level V hearing for the left 
ear.

7.  On September 22, 2007, audiological evaluation revealed 
that the veteran had, at worst, Level VI hearing for the 
right ear and Level V hearing for the left ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired 
psychiatric disability, to include PTSD, have not been met.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303, 3.304(f) (2007).

2.  The criteria for an initial evaluation in excess of 20 
percent for degenerative disc disease of the lumbar spine 
with radiculopathy have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5003, 5235-5243, 
5292, 5293 (2001-2007).

3. The criteria for a separate 10 percent disability rating 
for right lower extremity radiculopathy are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.124a, Diagnostic Code 8520 (2007).

4. The criteria for a separate 10 percent disability rating 
for left lower extremity radiculopathy are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.124a, Diagnostic Code 8520 (2007).

5.  The criteria for an initial rating in excess of 10 
percent disabling for bilateral hearing loss for the period 
prior to September 22, 2007, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2007).

6.  The criteria for a rating in excess of 20 percent 
disabling for bilateral hearing loss from September 22, 2007, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

Service Connection

Prior to initial adjudication of the veteran's claim for 
entitlement to service connection for an acquired psychiatric 
disability, a letter dated in August 2002 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter advised the veteran what information and 
evidence was needed to substantiate the claim decided herein 
and what information and evidence would be obtained by VA, 
namely, records like medical records.  The letter also 
informed him what information and evidence must be submitted 
by him, namely, any additional evidence concerning the 
claimed condition such as details of the alleged PTSD 
stressor(s) and investigation reports that document his 
experience.  In this way, he was advised of the need to 
submit any evidence in his possession that pertains to the 
claim.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for an acquired 
psychiatric disability.  In a letter dated in March 2006, the 
veteran was provided with notice of the type of evidence 
necessary to establish a disability rating or the effective 
date for the disability on appeal.  Therefore, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  In any event, any defects (as 
to substance or timeliness) in the notice as to the assigned 
disability rating or effective date are rendered moot as 
service connection is not warranted.  

VA has satisfied its duty to assist the veteran at every 
stage of this case.  All available service treatment records 
as well as all VA and private medical records pertinent to 
the years after service adequately identified by the veteran 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the veteran's claim.  The 
veteran underwent a VA examination in connection with this 
claim in October 2004.  The veteran testified at a hearing 
conducted in April 2007.  VA has also assisted the veteran 
and his representative throughout the course of this appeal 
by providing them with a statement of the case (SOC) and 
supplemental statements of the case (SSOCs), which informed 
them of the laws and regulations relevant to his claim.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.



Increased ratings

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Unites 
States Court of Appeals for Veterans Claims held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37.  

Nevertheless, in this case, the veteran is challenging the 
initial evaluations assigned following the grant of service 
connection for degenerative disc disease of the lumbar spine 
with radiculopathy and bilateral hearing loss.  In this 
regard, once service connection is granted and an initial 
disability rating and effective date have been assigned, the 
claim is substantiated, and additional 5103(a) notice is not 
required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-
491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, 
because the notice that was provided to the veteran in August 
2002 before service connection was granted for degenerative 
disc disease of the lumbar spine with radiculopathy and the 
notice that was provided in August 2004 before service 
connection for bilateral hearing loss was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  

In addition, the duty to assist the veteran with regard to 
his increased rating claims has also been satisfied in this 
case.  The veteran's service treatment records as well as all 
available VA medical records and all relevant private medical 
records pertinent to the years after service adequately 
identified by the veteran are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claims for increased ratings.  VA has further 
assisted the veteran and his representative throughout the 
course of this appeal by providing them a SOC and SSOC, which 
informed them of the laws and regulations relevant to the 
veteran's claims.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the veteran in this 
case.

Additionally, the duty to assist includes, when appropriate, 
the duty to conduct a thorough and contemporaneous 
examination of the veteran.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  In addition, where the evidence of record 
does not reflect the current state of the veteran's 
disability, a VA examination must be conducted.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) 
(2007).  The veteran was afforded VA examinations in October 
2004, January 2005, January 2006, and September 2007 in 
connection with his increased ratings claims.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
disorders since he was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
Further, the most recent VA examination reports address the 
rating criteria and are adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


LAW AND ANALYSIS

Service Connection

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include post traumatic stress 
disorder (PTSD).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor occurred, and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f) (2004); see also Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a prisoner of war (POW) as established 
by official records, including recognized military combat 
citations or other supportive evidence.  If the VA determines 
that the veteran engaged in combat with the enemy or was a 
POW and the alleged stressor is combat or POW related, then 
the veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
provided that such testimony is found to be "satisfactory," 
i.e., credible and "consistent with the circumstances, 
conditions or hardships of service."  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163 
(1996); West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. 
Brown, 6 Vet. App. 91 (1993).  If, however, VA determines 
that the veteran did not engage in combat with the enemy or 
was not a POW, or that the veteran engaged in combat with the 
enemy or was a POW, but the alleged stressor is not combat or 
POW related, the veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's 
statements or testimony.  Cohen v. Brown, 10 Vet. App. 128 
(1997).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for an acquired 
psychiatric disability, to include PTSD.  Turning to the PTSD 
portion first, the Board finds that the veteran did not 
engage in combat with the enemy during active service.  The 
veteran's service personnel records did not indicate he 
participated in combat and his service records did not show 
that he received any awards or decorations indicative of 
combat service, such a Bronze Star with V Device or Purple 
Heart.  The Board does acknowledge that the veteran has been 
awarded the Vietnam Service Medal and National Defense 
Service Medal; however, these awards are not indicative of 
combat.  Further, the veteran has not alleged that he 
participated in combat.  As such, the Board finds that the 
veteran is not shown to have engaged in combat with the 
enemy. 

As the record contains no evidence that the veteran engaged 
in combat with the enemy during active service, nor is there 
evidence that he was a POW, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection for PTSD.  
See Cohen v. Brown, 10 Vet. App. 128 (1997).  In his May 2002 
Form 21-526 and during an October 2004 VA examination, the 
veteran mentioned loading body bags and two dreams (jumping 
from a Mike boat into the netting of the Juneau and when a 
child stole his watch) as stressors.  The veteran contended 
that he developed PTSD symptoms as a result of these 
incidents.  

Even assuming without deciding that the veteran's alleged 
PTSD stressors are verified, the evidence is in conflict 
regarding whether the veteran has a diagnosis of PTSD.  
Following a December 2000 VA psychological evaluation, the 
veteran was not found to meet the criteria for PTSD.  During 
the October 2004 VA examination, the psychologist reviewed 
the veteran's claims file and VA medical records.  The 
psychologist commented that the veteran did not describe any 
unusual or life threatening activities in the line of duty or 
clear instances where his life was in danger.  The 
psychologist noted that the distressing dreams he reported 
were questionable with regards to meeting PTSD criterion A of 
an event that involved death or serious injury and his other 
reported symptoms did not met the criteria of B, C, and D for 
a diagnosis of PTSD.  See Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) and 38 C.F.R. § 4.125.  
Further, following his most recent VA psychiatric evaluation 
in April 2007, the veteran was not found to have PTSD.

The Board does acknowledge the findings of PTSD made in a 
July 2004 private report of N.C. and the notations of PTSD 
symptoms and history of PTSD in his VA treatment entries.  
However, the Board attaches more probative weight to the 
December 2000 VA psychological evaluation and the October 
2004 VA examination, which were based on a thorough 
examination of the veteran and in the case of his October 
2004 examination, a review of his claims file and VA medical 
records.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray 
v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a 
particular independent medical expert's opinion for its 
reasons and bases where the expert has fairly considered the 
material evidence of record).  Additionally, the notations of 
PTSD symptoms and finding of PTSD in the aforementioned N.C. 
report were not accompanied by any rationale or indication 
that any findings of PTSD were related to the veteran's 
alleged in-service stressors.  As such, they are afforded 
very little probative weight.   Black v. Brown, 5 Vet. App. 
177, 180 (1995).  See also Knightly v. Brown, 6 Vet. App. 200 
(1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the record 
and conclusions of medical professionals which are not 
accompanied by a factual predicate in the record are not 
probative medical opinions).  As such, the Board affords more 
probative weight to the medical evidence which indicates that 
the veteran does not have a diagnosis of PTSD.

Additionally, the competent medical evidence of record does 
not show that the veteran has another acquired psychiatric 
disability that is related to his military service.  In this 
regard, the veteran's service treatment records do not 
support his claim for an acquired psychiatric disability, as 
they were negative for complaints, treatment, or diagnosis of 
an acquired psychiatric disability or PTSD.  Similarly, the 
veteran's service personnel records do not support his claim.  

The Board acknowledges that the veteran has diagnoses of 
depression and that he is receiving Social Security 
Administration (SSA) disability benefits, beginning in 
January 2004, in part, for depression.  However, the Board 
notes that the claims file indicates that the veteran first 
sought treatment for his psychiatric disability in 
approximately 2000, approximately 30 years after his 
separation from service.  With regard to the decades-long 
evidentiary gap in this case between active service and the 
earliest indications of depression, the Board notes that this 
absence of evidence constitutes negative evidence tending to 
disprove a claim that an acquired psychiatric disorder had 
its onset in service.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).  Additionally, a prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider 
all the evidence including the availability of medical 
records, the nature and course of the disease or disability, 
the amount of time that elapsed since military service, and 
any other relevant facts in considering a claim for service 
connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-
81 (Fed. Cir. 2000) (holding that the absence of medical 
records during combat conditions does not establish absence 
of disability and thus suggesting that the absence of medical 
evidence may establish the absence of disability in other 
circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

Additionally, the veteran's depression has never been related 
to his military service by the competent medical evidence of 
record.  In this regard, during the October 2004 VA 
examination, the psychologist specifically found that there 
was no indication that the veteran was experiencing major 
depression in the military and opined that there did not 
appear to be a direct relationship between his current 
depressive symptoms and combat stressors or other experiences 
in the military.  Although the veteran might sincerely 
believe that his current psychiatric disability is related to 
service, as a layperson, he is not qualified to render a 
medical opinion as to etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

In sum, in deciding whether a claimed benefit is warranted, 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and, therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for an acquired psychiatric disability, to include PTSD, is 
denied.

Increased ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned 
for a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  

2.  Entitlement to an initial evaluation in excess of 20 
percent disabling for degenerative disc disease of the lumbar 
spine with radiculopathy.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

The Board notes that during the pendency of this appeal, VA 
issued new schedular criteria for rating intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, which 
became effective September 23, 2002.  VA amended the rating 
schedule for evaluating disabilities of the spine again, 
which became effective on September 26, 2003.  The new 
criteria for evaluating service-connected spine disabilities 
are codified at newly designated 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 through 5243.  However, the Board notes 
that consideration under the revised schedular criteria 
should not be undertaken before such criteria became 
effective.  The effective date rule contained in 38 U.S.C.A. 
§ 5110(g) prevents the application of a later, liberalizing 
law to a claim prior to the effective date of the 
liberalizing law.   

The veteran was notified of these regulation changes in the 
February 2006 SOC.  Thus, the Board's decision to proceed in 
adjudicating this claim does not, therefore, prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).

Prior to September 23, 2002, Diagnostic Code 5293 provided 
for a 40 percent disability rating for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  A 60 percent disability rating is assigned for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  

Prior to September 26, 2003, Diagnostic Code 5292 provided 
for ratings based on limitation of motion of the lumbar 
spine.  When such limitation of motion is slight, a 10 
percent rating is warranted.  When limitation of motion is 
moderate, a 20 percent rating is assigned and, when it is 
severe, a 40 percent rating is for application.

Under Diagnostic Code 5293 prior to September 26, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) was evaluated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  A 10 percent disability 
evaluation was assigned for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent disability 
evaluation was contemplated for incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent 
disability evaluation was contemplated for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  See Amendment 
to Part 4, Schedule for Rating Disabilities, Effective 
September 23, 2002; See 67 Fed. Reg. 54345-54349 (August 22, 
2002). 

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id. Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id. Note (3).

On September 26, 2003, revisions to the VA rating schedule 
established a General Rating Formula for Diseases and 
Injuries of the Spine and a Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  See 68 Fed. 
Reg. 166, 51454-51458 (August 27, 2003).  Diagnostic Code 
5242 also notes that degenerative arthritis of the spine 
should be evaluated under the General Rating Formula for 
Diseases and Injuries of the Spine or under Diagnostic Code 
5003.

Diagnostic Code 5003 states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected and 
the General Rating Formula for Diseases and Injuries of the 
Spine.  When there is arthritis with at least some limitation 
of motion, but to a degree which would be noncompensable 
under a limitation-of-motion code, a 10 percent rating will 
be assigned for each affected major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted if there is X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups and a 20 percent evaluation is 
authorized if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and there 
are occasional incapacitating exacerbations.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  However, the veteran is already 
assigned a 20 percent disability evaluation for his service-
connected DDD of the lumbar spine with radiculopathy, and the 
medical evidence of record does not demonstrate involvement 
of 2 or more major joints or 2 or more minor joint groups.  
See 38 C.F.R. § 4.45(f).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 20 
percent disability evaluation is warranted when there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent disability evaluation is warranted for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2007).

Further, for VA compensation purposes, normal forward flexion 
of the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexion are zero 
to 45 degrees, and left and right lateral rotation are zero 
to 80 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is 0 to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
normal combined range of motion range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motions for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) 
(2007).  See also 38 C.F.R. § 4.71a, Plate V (2007).

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent disability 
evaluation is contemplated for incapacitating episodes having 
a total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent disability 
evaluation is assigned for incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent disability 
evaluation is assigned for incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.

Radiculopathy can be rated as 10 percent disabling pursuant 
to the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8520 
that governs the evaluation of paralysis of the sciatic 
nerve.  Under that code, an evaluation of 10 percent is for 
mild incomplete paralysis.  A 20 percent rating requires 
moderate incomplete paralysis, and a 40 percent rating 
requires moderately severe incomplete paralysis of the 
sciatic nerve.  The next higher evaluation of 60 percent 
requires severe incomplete paralysis of the sciatic nerve 
with marked muscular atrophy.  An 80 percent evaluation 
requires complete paralysis of the sciatic nerve, in which 
the foot dangles and drops, no active movement of the muscles 
below the knee is possible, and flexion of the knee is 
weakened or (very rarely) lost.

As noted above, the general rating criteria for diseases of 
the peripheral nerves provide that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve.  When the involvement is 
wholly sensory, the rating should be for the mild, or, at 
most, the moderate degree.

The veteran is currently assigned a 20 percent rating for his 
degenerative disc disease (DDD) of the lumbar spine with 
radiculopathy under 38 C.F.R. § 4.71a, Diagnostic Code 5242-
5237.  In considering the evidence under the laws and 
regulations as set forth above, the Board finds that the 
veteran is not entitled to a rating in excess of 20 percent 
disabling.  The medical evidence of record does not show 
severe limitation of motion of the lumbar spine or severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  As of September 23, 2002, 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months was not shown.  Further, 
as of September 26, 2003, forward flexion of the 
thoracolumbar spine 30 degrees or less or favorable ankylosis 
of the entire thoracolumbar spine was not shown.  

In this regard, during the October 2004 VA examination, the 
veteran's lumbar spine flexion was from 0 to 60 degrees, 
extension from 0 to 10 degrees, bilateral rotation from 0 to 
20 degrees, right and left lateral flexion from 0 to 15, all 
with pain.  During his January 2005 VA examination, forward 
flexion was 95 degrees, extension was to 15 degrees, lateral 
bending was 40 degrees to the left and right, and there was 
70 degrees of bilateral rotation.  His back was nontender to 
palpation and there was no muscle spasm.  Physical 
examination during his January 2006 VA examination reflected 
flexion to 80 degrees and extension to 10 degrees with pain.  
As such, a severe degree of lumbar spine limitation of motion 
has not been shown.  Further, there was no indication that 
bed rest was prescribed by a physician or that the veteran's 
intervertebral disc syndrome occurred to such a degree that 
he had only intermittent relief.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's service-connected DDD 
of the lumbar spine is not warranted on the basis of 
functional loss due to pain or weakness in this case, as the 
veteran's symptoms are supported by pathology consistent with 
the assigned 20 percent rating, and no higher.  In this 
regard, the Board observes that although the veteran has 
complained of pain, flare-ups, spasms, locking which caused 
him to fall, exacerbations with heavy lifting and there were 
findings upon examination of tenderness to palpation, these 
symptoms are contemplated in the currently assigned 20 
percent disability evaluation.  Although the January 2006 VA 
examination indicated that limitation of motion was due to 
pain, it was not due to fatigability or weakness and range of 
motion did not change with repetitive motion.  The Board also 
notes that the veteran did not use braces or aids.  As such, 
the veteran's complaints do not, when viewed in conjunction 
with the medical evidence, tend to establish weakened 
movement, excess fatigability, or incoordination to the 
degree that would warrant an increased evaluation.  
Therefore, the Board finds that the preponderance of the 
evidence is against an increased evaluation for the veteran's 
service-connected DDD of the lumbar spine with radiculopathy.  
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5292, 5293, 5235-
5243 (2001-2007).

The Board has also considered whether an increased evaluation 
would be in order under other relevant diagnostic codes.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  Thus, the Board has considered 
the propriety of assigning a higher, or separate, rating 
under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  

After reviewing the record, the Board further finds that 
separate disability ratings are warranted for bilateral lower 
extremity radiculopathy under 38 C.F.R. § 4.124a, Diagnostic 
Code 8520.  The January 2005 VA examination noted numbness in 
the L5 distribution down the veteran's right leg and 
decreased sensation in the anterolateral aspect of both legs 
and positive straight leg raises.  Most recently in a 
November 2007 VA treatment entry, he had slightly decreased 
sensation to soft touch over the right lower extremity in the 
L5-S1 distribution compared to the left.  Further, he had 
bilateral positive straight leg raising tests and numbness in 
both legs.  As the medical evidence indicates that the 
veteran's bilateral lower extremity radiculopathy appears to 
be sensory and of a mild degree, the Board finds that the 
veteran's right lower extremity radiculopathy is commensurate 
with a 10 percent rating for mild incomplete paralysis, and 
that his left lower extremity radiculopathy is commensurate 
with a 10 percent rating for mild incomplete paralysis, and 
no higher.  38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected DDD of the 
lumbar spine with radiculopathy has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of his disability.  The Board 
acknowledges that the veteran is in receipt of SSA 
disability, in part, for his back.  However, there is no 
indication that his service-connected DDD of the lumbar spine 
with radiculopathy has precluded all types of employment.  In 
the absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation for the 
veteran's service-connected DDD of the lumbar spine with 
radiculopathy under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

3.  Entitlement to an initial evaluation in excess of 10 
percent disabling for bilateral hearing loss prior to 
September 22, 2007.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on an organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies of 1000, 
2000, 3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal hearing acuity through Level XI for 
profound deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of 
puretone audiometry tests.  The vertical line in Table VI 
(printed in 38 C.F.R. § 4.85) represents nine categories of 
the percentage of discrimination based on a controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent 9 categories of decibel loss based on the puretone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone decibel loss.  The percentage evaluation is 
found from Table VII in 38 C.F.R. § 4.85 by intersecting the 
vertical column appropriate for the numeric designation for 
the ear having the better hearing acuity and the horizontal 
row appropriate for the numeric designation for the level for 
the ear having the poorer hearing acuity.  For example, if 
the better ear had a numeric designation of Level "V" and 
the poorer ear had a numeric designation of Level "VII" the 
percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further 
provide that when the puretone threshold is 30 decibels or 
less at 1000 hertz and 70 decibels or more at 2000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
VIA, whichever results in the higher numeral.  That numeral 
will then be elevated to the next higher Roman numeral.

In considering the evidence of record under the laws and 
records as set forth above, the Board concludes that the 
veteran was not entitled to an initial evaluation in excess 
of 10 percent for his bilateral hearing loss under 38 C.F.R.§ 
4.86(b), Diagnostic Code 6100, prior to September 22, 2007.  
On the authorized audiological evaluation in October 2004, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
65
75
75
LEFT
30
40
65
65

The veteran's average pure tone threshold was 62.5 decibels 
in his right ear and 50 decibels in his left ear.  Speech 
audiometry revealed speech recognition ability of 80 percent 
in the right ear and of 70 percent in the left ear.  The 
results of the October 2004 VA examination correspond to 
Level IV hearing for the right ear and Level V hearing for 
the left ear in Table VI.  When those values are applied to 
Table VII, a 10 percent disability evaluation would be 
assigned under the provisions of 38 C.F.R. § 4.85.  

The Board has also considered whether a higher evaluation for 
bilateral hearing loss is warranted under 38 C.F.R. § 4.86.  
However, the veteran's disability does not meet the 
requirements of 38 C.F.R. § 4.86 prior to September 22, 2007.  
In this regard, the veteran does not have puretone thresholds 
of 55 decibels or more at each of the frequencies of 1000, 
2000, 3000 and 4000 hertz or a puretone threshold of 30 
decibels or less at 1000 hertz and 70 decibels or more at 
2000 hertz on the October 2004 VA examination.  Furthermore, 
the application of 38 C.F.R. § 4.86 would not yield a higher 
evaluation.  VA hearing evaluations in February and July 2005 
contained the same audiometric readings.  Thus, the Board 
finds that the 10 percent evaluation is appropriate and that 
there is no basis for awarding a higher evaluation prior to 
September 22, 2007.  38 C.F.R. §§ 4.85 and 4.86, Diagnostic 
Code 6100.

4.  Entitlement to an evaluation in excess of 20 percent 
disabling for bilateral hearing loss on or after September 
22, 2007.

In considering the evidence of record under the laws and 
records as set forth above, the Board concludes that the 
veteran is not entitled to an evaluation in excess of 20 
percent for his bilateral hearing loss under 38 C.F.R.§ 
4.86(b), Diagnostic Code 6100, on or after September 22, 
2007.  On the authorized audiological evaluation in September 
2007, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
45
75
80
80
LEFT
40
45
65
65

The veteran's average pure tone threshold was 70 decibels in 
his right ear and 53.75 decibels in his left ear.  Speech 
audiometry revealed speech recognition ability of 68 percent 
in the right ear and of 74 percent in the left ear.  The 
results of the September 2007 VA examination correspond to 
Level VI hearing for the right ear and Level V hearing for 
the left ear in Table VI.  When those values are applied to 
Table VII, a 20 percent disability evaluation would be 
assigned under the provisions of 38 C.F.R. § 4.85.  

The Board has also considered whether a higher evaluation for 
bilateral hearing loss is warranted under 38 C.F.R. § 4.86.  
However, the veteran's disability does not meet the 
requirements of 38 C.F.R. § 4.86 on or after September 22, 
2007.  In this regard, the veteran does not have puretone 
thresholds of 55 decibels or more at each of the frequencies 
of 1000, 2000, 3000 and 4000 hertz or a puretone threshold of 
30 decibels or less at 1000 hertz and 70 decibels or more at 
2000 hertz on the September 2007 VA examination.  
Furthermore, the application of 38 C.F.R. § 4.86 would not 
yield a higher evaluation.  Thus, the Board finds that the 20 
percent evaluation is appropriate and that there is no basis 
for awarding a higher evaluation on or after September 22, 
2007.  38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected bilateral 
hearing loss has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular scheduler standards utilized to 
evaluate the severity of his disability.  In this regard, the 
Board notes that the January 2004 SSA decision reflected that 
the veteran is on disability for depression and his back.  
Moreover, the veteran did not indicate that his bilateral 
hearing loss affected his ability to work in a way not 
already contemplated by the regular schedular criteria.  

Additionally, the veteran testified during his April 2007 DRO 
hearing that he has the most trouble hearing when he is 
around a lot of people but the evidence does not demonstrate 
that his daily life was impacted in a way to warrant 
extraschedular evaluation.  Cf Martinak v. Nicholson, 21 Vet. 
App. 447 (2007).  In this regard, the September 2007 examiner 
did not feel that the veteran's audiological results 
indicated an ear or hearing problem that required medical 
follow up.  Further, none of the evidence reflects that the 
veteran's hearing loss affects his daily life in an unusual 
or exceptional way.  Therefore, the Board finds that the 
requirements for an extraschedular evaluation for the 
veteran's service-connected bilateral hearing loss under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).


ORDER

Entitlement to service connection for an acquired psychiatric 
disability, to include post traumatic stress disorder (PTSD), 
is denied.

Entitlement to an initial evaluation in excess of 20 percent 
disabling for degenerative disc disease of the lumbar spine, 
is denied.

Entitlement to a separate 10 percent rating for right lower 
extremity radiculopathy is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.

Entitlement to a separate 10 percent rating for left lower 
extremity radiculopathy is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent 
disabling for bilateral hearing loss prior to September 22, 
2007, is denied.

Entitlement to an evaluation in excess of 20 percent 
disabling for bilateral hearing loss from September 22, 2007, 
is denied.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


